Citation Nr: 0404515	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-05 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for digestive 
disability to include ulcerative colitis, gastroesophageal 
reflux disease (GERD) and pancreatitis.

2.  Entitlement to assignment of a compensable disability 
rating for service-connected peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1988 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2001, a statement of the case was issued in February 2003, 
and a substantive appeal was received in February 2003.  The 
veteran testified at a Board hearing at the RO in July 2003.  

Although the veteran's appeal also originally included the 
issue of entitlement to service connection for patellar 
tendonitis on the left knee with degenerative changes on x-
ray, this issue was granted in the January 2003 rating 
decision and is therefore no longer in appellate status.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service connection has been established for peptic ulcer 
disease.  A compensable rating has been assigned, and the 
veteran has appealed this issue. 

Additionally, the veteran contends that he suffers from 
ulcerative colitis, GERD and pancreatitis related to service.  
He contentions include an assertion that the inservice 
digestive system symptoms may have been misdiagnosed as 
peptic ulcer disease.  In support of his claim, the veteran 
has submitted a June 2003 opinion by a private physician to 
the effect that he believes that ulcerative colitis, peptic 
ulcer disease, GERD and pancreatitis are related to 
gastrointestinal ailments experienced during service. 

It is clear that the underlying questions to be addressed as 
to both issues are medically complex, and the Board believes 
further development of the medical evidence is necessary to 
allow for eventual informed appellate review of both issues.  

At the July 2003 Board hearing, the veteran also requested a 
search for daily treatment records associated with his 
inservice hospitalizations for gastrointestinal symptoms.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  Appropriate action should be taken to 
request a search for any additional 
service medical records, to specifically 
include any daily records/notes 
associated with inservice 
hospitalizations for gastrointestinal 
symptoms. 

3.  The veteran should be scheduled for a 
VA gastrointestinal examination by an 
appropriate specialist.  The purpose of 
the examination is to ascertain the 
nature and severity the reported peptic 
ulcer disease, ulcerative colitis, GERD, 
and pancreatitis.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All medically indicated 
tests should be accomplished.  The 
examiner should clearly report whether 
medical diagnoses are warranted for 
peptic ulcer disease, ulcerative colitis, 
GERD, and pancreatitis.  As for each of 
these disorders found to be present, the 
examiner should offer an opinion (with 
supporting rationale) as to whether it is 
at least as likely as not that the 
documented inservice gastrointestinal 
symptoms were manifestations of such 
disorder.  The examiner should also 
clearly report and distinguish the 
symptoms attributable to each disorder to 
allow for proper rating.  

4.  The RO should then review the 
expanded record and determine if the 
benefits sought can be granted.  As to 
the rating issue, all applicable 
diagnostic criteria for disability of the 
digestive system should be considered by 
the RO.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


